DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	In response to applicant’s preliminary amendment received on 3/24/2021, all requested changes to the drawings and claims have been entered.  Claim 1 was previously pending.  Claims 2-21 have been added.  Claim 1 has been cancelled.  Claims 2-21 are currently pending.

Information Disclosure Statement
The information disclosure statement filed 1/11/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been considered except where lined through.  Documents #11 and #14 under the section “U.S. Patent Documents” section states “10,010,249 and its entire prosecution history” and “10,456,031 and its entire prosecution history”.  Copies of documents associated with the “entire prosecution history” have not been provided and thus all of those documents have not necessarily been considered (see 37 CFR 1.98(a)(2)(iv) and MPEP 609.01(B)(d and e)). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 9-14 of U.S. Patent No. 10,010,249. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 2-21 in the present application are found as obvious variants in the limitations of claims 1, 2, 4-7 and 9-14 of U.S. Patent No. 10,010,249.  For example, the limitations of claims 2 and 15-17 in the present application are found as obvious variants in the limitations of claims 1 or 13 of USPN 10,010,249.  Claims 8-10 and 21 of the present application correspond to claims 2 or 14 of USPN 10,010,249.  Claims 3 and 18 of the present application correspond to claim 4 of USPN 10,010,249.  Claims 4 and 19 of the present application corresponds to claim 6 of USPN 10,010,249.  Claims 5, 6 and 20 of the present application corresponds to claim 5 of USPN 10,010,249.  Claim 7 of the present application corresponds to claim 7 of USPN 10,010,249.  Claims 11-14 of the present application corresponds to claims 9-12, respectively, of USPN 10,010,249. 

Claims 2-7, 11, 12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 of U.S. Patent No. 10,456,031. Although the claims at issue are not identical, they are not patentably distinct from each other because all the . 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,918,274. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 2-21 in the present application are found as obvious variants in the limitations of claims 1-20, respectively, of U.S. Patent No. 10,918,274.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON W CARTER/Primary Examiner, Art Unit 2665